717 S.E.2d 310 (2011)
311 Ga. App. 800
LEE
v.
The STATE.
No. A10A0177.
Court of Appeals of Georgia.
September 29, 2011.
Stephen T. Maples, for appellant.
Robert Stokely, Sol.-Gen., Natalie Ashman, Amy B. Godfrey, Stephen J. Tuggle, Sandra N. Wisenbaker, Asst. Solicitors-General, for appellee.
MIKELL, Judge.
In Lee v. State, 289 Ga. 95, 709 S.E.2d 762 (2011), the Supreme Court affirmed in part and reversed in part this Court's opinion in Lee v. State, 304 Ga.App. 681, 697 S.E.2d 221 (2010). We therefore vacate Division 2 of our earlier opinion with regard to Lee's conviction for keeping a house of prostitution, adopt the judgment of the Supreme Court as our own, vacate the trial court's judgment, and remand the case for proceedings not inconsistent herewith.
Judgment affirmed in part and reversed in part, and case remanded.
SMITH, P.J., and ADAMS, J., concur.